DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 1/12/2022 has been entered.
The drawings were received on 1/1/2022.  These drawings are not accepted.  The objections over the Drawings presented in the Office Action mailed 8/3/2021 have not been withdrawn based on the amendment filed 1/12/2022.  Further discussion is provided below.
The objections over the Claims presented in the Office Action mailed 8/3/2021 have been withdrawn based on the amendment filed 1/12/2022.
The rejections under 35 U.S.C. 112(a) presented in the Office Action mailed 8/3/2021 with regards to the limitations of Claims 10 and 17 have been withdrawn based on the amendment filed 1/12/2022, but the rejections under 35 U.S.C. 112(a) pertaining to the limitations of Claims 1 and 12-14 have not been withdrawn based on the amendment filed 1/12/2022.  Further explanation is provided below.  The examiner notes that a new rejection of Claim 10 under 35 U.S.C. 112(a) based on the amendment filed 1/12/2022 is presented below.
The rejections under 35 U.S.C. 112(b) presented in the Office Action mailed 8/3/2021 with regards to the limitations of Claims 2, 6, 10, 12-14 have been withdrawn based on the amendment filed 1/12/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more high intensity LED lights of Claim 1 lines 2-3, the situation of the one or more high intensity LED lights such that the one or more high intensity LED lights are situated in a direction so that LED light is projected toward the ground behind and in front of the rear wheel of the motorcycle of Claim 1 lines 3-4, the motorcycle itself being illuminated of Claim 2 line 1, the one or more LED lights being curved around both sides of the motorcycle from the back to each side of Claim 11 lines 1-2 must be shown or the features canceled from the claims.  The examiner notes that the Replacement sheet filed 1/1/2022 replacing Figures 3A and 3B forming elected Species A would overcome the objection to the limitation of Claim 1 lines 2-3, Claim 1 lines 3-4, however, the limitation of Claim 2 line 1 and the limitation of Claim 11 lines 1-2, shown in new Figures 13A and 13B as argued by the applicant in the Remarks filed 1/12/2022 includes new matter not supported by the Original Disclosure.  Particularly, new Figure 13A includes at least a plurality of high intensity LEDs formed along a bar curved around the side of the motorcycle from the back to the side, the LEDs being spaced apart from one another and extending away from the light projection path of the rear light projecting light at a 90⁰, and projecting light extending behind the motorcycle rear wheel to a position forward of the motorcycle front wheel, and new Figure 13B includes at least a plurality of high intensity LEDs formed on a bar curved around a side of a sportbike motorcycle from the back to the side, the LEDs being spaced apart from one another and extending away from the light projection path of the rear light projecting light at a 90⁰, and projecting light extending behind the motorcycle rear wheel to a position forward of the motorcycle front wheel, which is not included in the Specification as originally filed or Drawings, since the location of the rear mounting of the high intensity LEDs onto the motorcycle is not disclosed or shown in the Original Disclosure as being a location substantially separated from the mounting of the rear stop lamp and/or indicator lights.  As seen in elected Figures 3A and 3B, and further in at least Figures 4A, 4B, 5A, and 5B, the high intensity LEDs are located in the same housing, and particularly in at least Figures 4A, 4B, 5A, and 5B in the same housing as the stop lamp and left and right indicator lights.  The mounting in Figures 7A, 7B, 8A, and 8B include the high intensity LED lights being located on a straight bar which also includes the brake light (see, e.g. Specification paragraph 70), but does not include a bar curved along the side of the motorcycle spacing the LED lights to a location on a different side of the motorcycle.  The Specification, including Claims 2 and 11, do not include language including the LED lights disposed spaced along a curved bar extending from a back of the motorcycle to a side of the motorcycle.  Therefore, Figures 13A and 13B are objected to and include new matter and therefore are not entered.  The applicant is encouraged to include in any future Replacement Drawings only Figures which are fully supported by the Original Disclosure.  No new matter should be entered.

Specification
The amendment filed 1/12/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the amendment to add new paragraph [0057], which includes an embodiment in which the LED light system is mounted on a motorcycle fender and on a bar curved around both sides of the motorcycle from the back to each side which also includes a stop light and indicator lights and gives a projection of light toward the ground to increase a surface area of light at the sides of the motorcycle giving the motorcycle a bigger light profile such that the motorcycle appears larger and is more visible from different viewing perspectives, and Figure 8B shows an LED light system of the present invention mounted on a sportbike motorcycle fender on a bar curved around both sides of the motorcycle from the back to each side which also includes a stop light and indicator lights and gives a projection of light toward the ground to increase a surface area of light at the sides of the motorcycle giving the motorcycle a bigger light profile such that the motorcycle appears larger and is more visible from different viewing perspectives.  Such arrangement is not included in the Original Disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.  Appropriate correction is required.

Claim Objections
Claims 2, 12, 13 are objected to because of the following informalities:
Claim 2 line 1 “the high intensity LED lights” should be --the one or more high intensity LED lights--
Claim 12 line 1 “at the least one LED light” should be --at least one of the at least one high intensity LED light--
Claim 13 lines 2-3 “low surrounding light (e.g. at night or when there are very dark clouds)” should be --low surrounding light--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6, 8-14, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
With regards to Claim 1, lines 2-4 recite the limitation “one or more high intensity LED lights situated on or near the rear of the motorcycle and in a direction so that the LED light is projected toward the ground behind and in front of the rear wheel of the motorcycle”.  However, the Specification and Drawings as originally filed do not disclose, teach, or suggest at least how the high intensity LED lights which are situated on or near the rear of the motorcycle are also situated in a direction so that LED light is projected toward the ground behind and in front of the rear wheel of the motorcycle.  While Figure 1 does show an angle of between 0 degrees and 180 degrees measured from a rear fender of the motorcycle (and as described in paragraph 59 of the Specification), Figure 3A shows lines labeled as “Directional/Adjustable LEDs to project to ground”, and Figure 3B shows arear view as seen from behind of the path of projected light, the Drawings as originally filed do not show the arrangement and direction of the situation of the light system such that the one or more high intensity LED lights project light toward the ground behind and in front of the rear wheel of the motorcycle.  The 90 degree line in Figure 1 appears to locate the lighting system one or more high intensity LED at a portion of the rear fender near the rear seat of the motorcycle, but the lighting system as shown in Figures 3A and 3B are not shown in relation to the motorcycle.  The Specification discloses in paragraph 59 the LED light system mounted from the base of the fender where the manufacturer’s brake light is mounted or right behind it and providing lighting downward, and in paragraph 62 that the light system includes contained within a housing a left indicator light/LED light and a right indicator light/LED light, but the Specification does not aide one or ordinary skill in the art in understanding the manner in which the lighting system provides such ground illumination in front of and behind the rear wheel of the motorcycle since indicator lights are typically intended to direct light outward from a vehicle and would be aimed accordingly, rather than to project light at the ground.  Therefore, one of ordinary skill in the art is not enabled to make and/or use the lighting system as recited in Claim 1.
With regards to Claim 10, lines 1-4 recite the limitation “the LED light system is mounted from the base of the fender or right behind it so as not to interfere with the rear view braking system and providing lighting downward at an angle of at least about 45 degrees to about 135 degrees”.  The Specification and Drawings as originally filed do not disclose or show how the LED light system mounted from the base of the fender or mounted right behind the base of the fender so as to not interfere with the rear view braking system can provide lighting downward at such an angle range while also providing lighting projected toward the ground behind and in front of the rear wheel of the motorcycle.  Particularly, though the Specification does disclose the downward projection of light can be at angles of 45 to 135 degrees (see, e.g. Specification paragraph 59), and a braking system can be integrated into a housing along with the LED light system, a mounting arrangement of the LED light system from the base of the fender or right behind it providing lighting downward at angle of at least about 45 degrees to about 135 degrees (thereby covering a 90 degree range of light emission) while not interfering with the vehicle braking system is not described.  The Drawings show in at least Figure 3A a housing shown to have a substantially wedge-shaped side view coming to a point at a side distal the LED lights, and as seen in Figure 3B, the rear view is substantially angled to project light outwardly on a right and left ground light.  In other embodiments, such as seen in Figures 4A and 4B, the housing includes a stop light, and as mounted in, e.g., Figures 5A and 5B the light appears to curve around the side of the housing to be projected in a direction toward the front of the rear wheel.  The Specification and Drawings do not show or disclose any optical features, special mounting arrangements, or other structural elements allowing the light emitted by the LED light system to be projected toward the ground as claimed.
With regards to Claim 12, the disclosure does not enable one of ordinary skill in the art to practice the invention without a means of allowing the at least one LED light to be automatically activated when the motorcycle is in operation, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  In order for the light system to include the at least one LED light to be automatically activated, a means for activating such at least one LED light needs to be included in the lighting system.  While the Specification does repeat such limitation in paragraphs 31 and 61, the Specification and Drawings as originally filed do not disclose or show what is required to perform such an operation.
With regards to Claim 13, the disclosure does not enable one of ordinary skill in the art to practice the invention without a means of activating the at least one LED light only when there is low surrounding light (e.g. at night or when there are very dark clouds), which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). In order for the lighting system to include the at least one LED light to be only activated when there is low surrounding light, a means for activating the at least one LED light only when there is low surrounding light needs to be included in the lighting system.  While the Specification does repeat such limitation in paragraphs 32 and 61, the Specification and Drawings as originally filed do not disclose or show what is required to perform such an operation.
With regards to Claim 14, lines 1-2 recites the limitation “wherein the LED lights are adjustable to allow the angle of the light beam to be changed”.  However, the Specification and Drawings as originally filed do not disclose or show how the LED lights are adjustable allowing the angle of the light beam to be changed.  While the Specification does repeat this limitation in paragraphs 32 and 72, a means for adjusting the lights, an adjustability of the mounting, of the interior components, or other structural feature allowing for an adjustment of the angle of the light beam to be changed is not disclosed or shown.  Furthermore, no discussion or Figure bringing to light the arrangement of such LED lights that would allow for an adjustable angle light beam while arranging the disposal of the light system such that the one or more high intensity LED lights are situated in a direction so that the LED Light is projected toward the ground behind and in front of the rear wheel of the vehicle is included in the original disclosure.  Therefore, one of ordinary skill in the art is not enabled to make and/or use the invention as recited in Claim 14. 
With regards to Claim 17, lines 1-4 recite the limitation “A method of lighting the ground in front and behind a motorcycle so that the motorcycle is significantly more visible at night comprising attaching to the motorcycle an LED light system comprising one or more LED lights which are directed toward the ground at an angle of at least about 45 degrees to about 135 degrees”.  The Specification and Drawings as originally filed do not disclose or show how the LED light system mounted to the motorcycle can provide lighting downward at such an angle range while also providing lighting projected toward the ground behind and in front of the motorcycle itself.  Particularly, though the Specification does disclose the downward projection of light can be at angles of 45 to 135 degrees (see, e.g. Specification paragraph 59), a mounting arrangement of the LED light system providing lighting downward at angle of at least about 45 degrees to about 135 degrees (thereby covering a 90 degree range of light emission) also lighting the ground in front and behind the motorcycle is not described.  The Drawings show in at least Figure 3A a housing shown to have a substantially wedge-shaped side view coming to a point at a side distal the LED lights, and as seen in Figure 3B, the rear view is substantially angled to project light outwardly on a right and left ground light.  In other embodiments, such as seen in Figures 4A and 4B, the housing includes a stop light, and as mounted in, e.g., Figures 5A and 5B the light appears to curve around the side of the housing to be projected in a direction toward the front of the rear wheel.  The Specification and Drawings do not show or disclose any optical features, special mounting arrangements, or other structural elements allowing the light emitted by the LED light system to be projected toward the ground and in front of the motorcycle as claimed.

Applications filed after March 15th 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 9, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2004/0264207).
With regards to Claim 1, Jones discloses a motorcycle LED light system (see paragraph 2) for lighting the ground underneath and around a motorcycle, to make the motorcycle more visible (see paragraph 4 and Figures 1 and 2), comprising one or more LED lights [30] situated on or near the rear of the motorcycle (see paragraph 18 and Figures 2 and 3; the LED system includes lights mounted at each of the wheels of the vehicle onto which they are mounted, thereby the LED system will substantially include LED lights [30] situated about the rear wheel, and thereby substantially include LED lights [30] situated on or near the rear of the motorcycle) and in a direction so that LED light is projected toward the ground behind and in front of the rear wheel of the motorcycle (see paragraphs 18 and 40 and Figures 1-3 and 6).
Jones does not disclose the one or more LED lights are one or more high intensity LED lights.  However, Jones does disclose utilizing LED lights powered by the battery of the vehicle on which they are mounted, and which are capable of providing colored light in order to mimic at least a brake light and a turn signal light (see Jones paragraphs 40 and 42), providing the LED light system as a safety system for the vehicle on which it is mounted (see Jones paragraph 18), and utilizing features such as a noise response sensor which will create a brighter light output as noise levels increase (see Jones paragraph 43).  Furthermore, one of ordinary skill in the art would be able to utilize high intensity LED lights in order to provide a greater light output to increase visibility of the light emitted.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more LED lights of Jones to include one or more high intensity LED lights.  One would have been motivated to do so in order to provide a greater light output from the LED light system to allow for various lighting effects to be more visible.

With regards to Claim 2, Jones discloses the LED light system as discussed above with regards to Claim 1.
Jones further discloses the high intensity LED lights illuminate the motorcycle (see paragraphs 2 and 18 and Figures 1 and 2; the system can be attached to illuminate a wheel of a motorcycle, thereby the system will substantially illuminate the motorcycle since the wheel of the motorcycle is part of the motorcycle).

With regards to Claim 6, Jones discloses the LED light system as discussed above with regards to Claim 1.
Jones does not explicitly disclose the one or more high intensity LED lights has/have a light output within a lumen range of from about 2,300 lm to about 3,000 lm.  However, Jones does disclose utilizing LED lights powered by the battery of the vehicle on which they are mounted, and which are capable of providing colored light in order to mimic at least a brake light and a turn signal light (see Jones paragraphs 40 and 42), providing the LED light system as a safety system for the vehicle on which it is mounted (see Jones paragraph 18), and utilizing features such as a noise response sensor which will create a brighter light output as noise levels increase (see Jones paragraph 43).  Furthermore, one of ordinary skill in the art would be able to utilize high intensity LED lights capable having a light output within the range of about 2,300 lm to about 3,000 lm in order to provide a greater light output to increase visibility of the light emitted.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the LED light system of Jones to include the one or more high intensity LED lights has/have a light output within a lumen range of from about 2,300 lm to about 3,000 lm.  One would have been motivated to do so in order to provide a greater light output from the LED light system to allow for various lighting effects to be more visible.

With regards to Claims 8 and 9, Jones discloses the LED light system as discussed above with regards to Claim 1.
Jones further discloses the lighting system provides lighting downward at an angle of about 0 to about 180 degrees, and from about 45 to about 135 degrees, measured from the base of the fender (see paragraphs 35, 36, and Figures 1, 2, and 3; due to the placement of the LED lights [30] as seen in Figure 3 and the intended light distribution as seen in Figures 1-3, lighting is substantially provided in a downward direction at an angle of about 45 to about 135 degrees measured from a base of the fender, which is substantially within the claimed ranges).


With regards to Claim 12, Jones discloses the LED light system as discussed above with regards to Claim 1.
Jones further discloses at the least one LED light is automatically activated when the motorcycle is in operation (see paragraph 40; when the motorcycle is in operation, at least one LED light can be automatically activated by at least the brake lights and signal lights).

With regards to Claim 14, Jones discloses the LED light system as discussed above with regards to Claim 1.
Jones further discloses the at least one LED light [30] is adjustable to allow the angle of the light beam to be changed (see paragraph 37 and Figure 3; the LED light system with LED lights [30] are substantially adjustable allowing the angle of the light beam to be changed).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2004/0264207) in view of Khan (US 2003/0169594).
With regards to Claim 13, Jones discloses the LED light system as discussed above with regards to Claim 1.
Jones does not disclose the at least one LED light is only activated when there is low surrounding light (e.g. at night or when there are very dark clouds).
Khan teaches the at least one LED light is activated when there is low surrounding light (e.g. at night or when there are very dark clouds) (see paragraphs 15 and 26). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the LED light system of Jones to include the at least one LED light is activated when there is low surrounding light as taught by Khan.  One would have been motivated to do so in order to make the motorcycle more visible and reduce the risk of accidents (see Khan paragraph 5).
Khan does not explicitly disclose the at least one LED light is only activated when there is low surrounding light.  However, Khan does disclose utilizing an automatic means of cutting off the light to conserve electrical power when the motorcycle is operated in daylight (see Khan paragraph 26).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the LED light system of Jones and Khan to include the at least one LED light is only activated when there is low surrounding light.  One would have been motivated to do so in order to conserve electrical power (see Khan paragraph 26).

Allowable Subject Matter
Claim 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
Claims 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With regards to Claim 10, the prior art of record fails to disclose or fairly suggest the LED light system is mounted from the base of the fender or right behind it so as not to interfere with the rear view braking system in combination with the directionality of LED light projected downward at an angle of at least about 45 degrees to about 135 degrees, and toward the ground behind and in front of the rear wheel of the motorcycle, as recited in Claim 1 from which Claim 10 depends.
With regards to Claim 11, the prior art of record fails to disclose or fairly suggest the one or more LED lights is curved around both sides of the motorcycle from the back to each side, in combination with the situation of the LED lights and directionality of LED light projected toward the ground behind and in front of the rear wheel of the motorcycle, as recited in Claim 1 from which Claim 11 depends.
With regards to Claim 17, the prior art of record fails to disclose or fairly suggest a method of lighting the ground in front and behind a motorcycle so that the motorcycle is significantly more visible at night comprising attaching to the motorcycle an LED light system comprising one or more LED lights which are directed toward the ground at an angle of at least about 45 degrees to about 135 degrees measured from the base of the back fender of the motorcycle, as required by the claim.

Response to Arguments
Applicant's arguments filed 1/12/2022 have been fully considered but they are not persuasive.
With regards to the applicant’s argument pertaining to the Objections to the Drawings as presented in the Office Action mailed 8/3/2021 that Figures 5B, 6B, 7B, and 8B show the situation of the one or more high intensity LED lights such that the one or more high intensity LED lights are situated so that LED light is projected toward the ground behind and in front of the rear wheel of the motorcycle of Claim 1 lines 3-4, the examiner directs the applicant to the discussion of the Objection to the Drawings based on the limitations of Claim 1 above, and notes that if the applicant is relying on the embodiments of Figures 5B, 6B, 7B, and 8B (corresponding to Species B, C, D, and E as discussed in the Requirement for Restriction mailed 5/21/2021) as showing the limitations of Claim 1 as claimed, then such Claim 1 would be directed to an embodiment not elected by the applicant in the reply filed 7/16/2021.
With regards to the applicant’s argument that the elements of Claims 2 and 11 are shown in new Figures 13A and 13B and that no new matter has been added as disclosure is found in the Specification as filed generally and in Claims 2 and 11 specifically, the examiner directs the applicant to the above discussion of the Objections to the Drawings as pertains to new Figures 13A and 13B, and notes that new Figures 13A and 13B include features not discussed in the Specification and beyond the scope of Claims 2 and 11 as originally filed.
With regards to the applicant’s argument that the teaching of the limitation “one or more high intensity LED lights situated on or near the rear of the motorcycle and in a direction so that the LED light is projected toward the ground behind and in front of the rear wheel of the motorcycle” is well within the skill of those in the art and it would not take undue experimentation for one of skill in the art to situate high intensity lights on or near the rear of a motorcycle and in a direction so that LED light is projected toward the ground and in front of the rear wheel of the motorcycle, Figures 4A, 4B, 5A, and 5B show such an arrangement, and one of ordinary skill in the art would be able to aim LED lights toward the ground behind and in front of the rear wheel is within the ordinary skill in the art, the examiner notes that in the Drawings as originally filed, the LED lights installed at a rear of the motorcycle are installed at a position substantially facing rearwardly of the motorcycle and yet are able to project light forwardly of the rear wheel at a forward side of the mounting location of the LED lights.  Furthermore, the installation of the LED lights is, as seen in Figures 3A, 3B, 4A, 4B, 5B, and 6B is within a substantially wedge-shaped housing, and as seen in Figures 7A, 7B, 8A, and 8B is along a straight bar.  However, neither the Specification nor Drawings show how the light is emitted from the LED lights facing a rearward direction and shining forwardly of the LED light to reach the ground in front of the rear wheel of the motorcycle, which would appear to need to curl about a side of the housing or mounting structure to reach the frontwardly facing portion of the mounting of the LED lights.  While the Specification does disclose in at least paragraph 32 the LED lights are adjustable to allow the angle of the light beam to be changed, no disclosure or showing in the Figures is provided to explain whether this adjustability is responsible for the ability of the LED light system to project the LED light toward the ground behind and in front of the rear wheel of the motorcycle, and if so how it is accomplished, particularly while the Drawings show rearwardly-facing LED lights emitting light in forwardly-facing directions.
With regards to the applicant’s argument that it is well within the skill in the art to adjust high intensity LED lights that are made to be adjustable, the examiner acknowledges the applicant’s argument that it is commonplace for lights, and in particular high intensity LED lights to be adjustable, whether manually or electrically, as providing basis for intending the subject matter of Claim 14 being applicant admitted prior art, and the examiner notes that Claim 14 does not include language providing structure allowing the at least one LED lights to be adjustable.  While the Specification does repeat this limitation in paragraphs 32 and 72, a means for adjusting the lights, an adjustability of the mounting, of the interior components, or other structural feature allowing for an adjustment of the angle of the light beam to be changed is not disclosed or shown.  In the disclosed embodiments, the one or more LED lights are mounted within a housing (see, e.g. Figures 3A, 3B, 4A, and 4B), or on a straight bar (see, e.g. Figures 7A, 7B, 8A, and 8B) and aimed in a rearward direction, and no details of the structure of the at least one LED light is provided, nor any discussion or showing of the adjustability of the at least one LED light mounted within the housing (as in the elected embodiment) or on the straight bar.  Therefore, while one of ordinary skill in the art would be able to generally utilize an adjustable LED light mounted on a motorcycle allowing an angle of the light beam to be changed, doing so without any structural elements providing for such adjustability (since no such structure is claimed) is not enabled by the Original Disclosure.
With regards to the applicant’s argument pertaining to Claims 12 and 13 that a means for activating such at least one LED light need not be included in the lighting system because this is well within the skill of the art, the examiner acknowledges the applicant’s argument that having an LED system that is automatically activated when the motorcycle is in operation or that is only activated when there is low surrounding light would not require any more specialized understanding than the means to work such systems already in the art as providing basis for intending the subject matter of Claims 12 and 13 being applicant admitted prior art.  However, while one of ordinary skill in the art would be able to utilize an automatically activated LED light mounted on a motorcycle, doing so without any structural elements providing for such automatic activation (since no such structure is claimed) is not enabled by the Original Disclosure.
With regards to the applicant’s argument that in contrast to the Jones reference, the present invention is focused on illuminating the ground underneath and around a motorcycle to make the motorcycle more visible, while the Jones reference is concerned with shining light onto and in front of one or each of the wheels of the vehicle, the examiner first directs the applicant to the language as recited in Claim 1 lines 2-5 “one or more high intensity LED lights situated on or near the rear of the motorcycle and in a direction so that LED light is projected toward the ground behind and in front of the rear wheel of the motorcycle”.  As seen in Jones Figures 1 and 2, light is directed to be projected toward the ground behind and in front of the wheel.  Therefore, Jones does disclose or teach at least this limitation of Claim 1 and as discussed above, and the Khan reference is not required to teach such limitations.  Should the applicant determine the invention of the present application is novel over at least the Jones reference, limitations defining such structural differences should be brought into the claim language.



Prior Art Referral
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the references Pezzopane (US 3,017,500), which discloses at least a light for a motor vehicle positioned at the rear of the vehicle for illuminating downwardly to project light toward the front and rear of the rear wheel, Schmidt (US 6,685,349), which discloses a fender-mounted light for a motor vehicle in order to provide increased visibility of the vehicle, Strong (US 1,443,290), which discloses at least a light mounted on a motor vehicle to direct light to be projected toward a front and rear of a vehicle wheel to increase visibility, Farchione (US 5,406,465), which discloses at least a motorcycle mounted light mounted to the rear of the motorcycle in order to project light to increase visibility of the motorcycle, and Tutle (US 1,496,140), which disclose at least a lamp mounted to a fender of a motor vehicle and directed to project light toward a front and rear of the vehicle wheel to increase visibility of the vehicle and allowing for a rotation of the light to change the angle of the light beam emitted therefrom.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875